 In the Matter of TEXAS & PACIFIC MOTOR TRANSPORT COMPANY, EM-PLOYERandINTERNATIONAL ASSOCIATION OF MACI-IINISTS, PETI-TIONERCase No. 16-R-2 93.-Decided April 13,1948Mr. J. W. Riley,of Dallas,Tex., for theEmployer.DaffanctProctor,byMr. RobertF. Proctor,of Houston,Tex., forthe Petitioner.CombscftDixie,byMr. ChrisDixie,of Houston, Tex., for the In-tervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dallas,Texas, on November 26, 1947, before Elmer Davis, hearing officer.,,The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERTexas & Pacific Motor Transport Company is a Delaware corpora-tion engaged in transporting merchandise and commodities over aline extending from New Orleans, Louisiana, to El Paso, Texas. Itis a subsidiary of Texas and Pacific Railway Company, and, in effect,operates as a feeder to that company between the points above men-tioned, performing a substituted motor carrier service for rail serv-ice, under its certificate of public convenience and necessity of theInterstate Commerce Commission.The Employer's annual revenuesexceed $1,000,000, approximately 50 percent of which constitutes in-terstate commerce.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consistingof MembersHouston, Reynolds,and Gray.zThe Intervenor,at the healing and in its brief, moved to dismiss the petition on variousgroundsFor reasons stated herein,this motion is hereby denied.77 N. L.R. B., No. 15.87 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Locals Nos. 47, 270, 568, 583, 745, 894,and 941, herein called the Intervenor, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn February 21, 1947, the Petitioner wrote the Employer that it.represented a majority of the employees in the Employer's mechanicaldepartment, and requested recognition as their bargaining representa-tive.The Employer refused to grant the recognition on the groundthat the Intervenor was the recognized bargaining agent for theemployees in question.Thereupon the Petitioner, on February 28,1947, filed the instant petition.A. Thecontract bar issueOn October 25, 1945, the Intervenor and the Employer executeda contract retroactive to August 1, 1945, covering the Employer'sdrivers and drivers' helpers.The contract provides that it remainin effect until July 31, 1946, and"shall continue in full force andeffect after the time and date herein named until either of the partieshereto gives thirty(30) days written notice to the other of his orits desire to revise,modify, or amend this agreement."The contractwas amended by an agreement,executed on January 19, 1946, to °become effective March 1, 1946.On February 26, 1946, pursuant to a consent election,the RegionalDirector designated the Intervenoras majorityrepresentative of theemployees in the Employer'smechanical department.On March 25,1946, the Employer and the Intervenor entered into a contract desig-nated as "amendment to the agreement of August 1, 1945, to includemechanical department employees."Neither the January 19 nor theMarch 25, 1946,amendment changed the termination proviso of theAugust 1, 1945, agreement.On August 26, 1946, the Employer and the Intervenor executedanother amendment to the August 1, 1945, contract,providing fora term ending December 31,1946, and"thereafter subject to notice",as provided in the August 1, 1945, contract. In January 1947, theIntervenor and the Employer began negotiations to revise theirAugust 26,1946, contract.On February 21, the Petitioner notifiedthe Employer of its claim to represent the Employer's employees. TEXAS & PACIFIC MOTOR TRANSPORT COMPANY89On February 28, 1947, the Employer and the Intervenor executed anew contract to take effect on March 1, 1947.The termination clausethereof provided that the agreement was to remain in effect untilMarch 31, 1949, and thereafter be automatically renewed unless eitherparty notified the other at least 60 days prior to March 31, 1949, orMarch 31 of any subsequent year, of its desire to "cancel, revise,modify, or amend the agreement."The Intervenor contends that the contract of February 28, 1947, isa bar to a present representation proceeding and that the petitionshould therefore be dismissed.We find no merit in this contention.It is clear that, by'negotiating for a new contract, the partieseffecteda termination of the August 26, 1946, contract, thereby rendering itineffective as a bar to a current election.3 Inasmuch as the February28, 1947, contract was not executed as of the time of the Petitioner'sclaim, which was followed in 7 days by the filing of the instant peti-tion,, it cannot, under well-established principles, operate as a bar toan election.5Accordingly, we find that no contractbar exists to apresent determination of representatives.B. The limitation of membership issueThe Intervenor also contends that because the Petitioner does notadmit to membership Negroes, and some of the employees concernedare Negroes, the present proceeding should be dismissed.There is noshowing that the Petitioner will not accord adequate representation toall employees included within the unit hereinafter found appropriate.For this reason, we find no merit in the Intervenor's contention sC. The adequacy of prima facie showingAt the hearing the Intervenor questioned the adequacy of the Peti-tioner's showing of interest, alleging that the authorization cards3Matter of P. L Bruce Company,74 N L R B 1354;Matter of P I. DuPontde NemoursifCompany, Inc, 73 NL R B 439,Matter ofFalcon ManufacturingCompany,73 N. L.R B 467;Matter ofHonolulu Rapid Tiansit Company Limited, 71 N. LR. B 1724At the hearing the Petitioner amended the petitionto includewelders, bodymen, paint-ers, and electriciansInasmuchas theunit petitioned for included lead mechanics,mechan-ics,and mechanics'helpers,who with the additional employes requested make up theEmployer'smechanicaldepartment, which is the unit the Petitionerseeks and which iscovered by the Intervenors current contract,the amendment is notso substantialas to con-stitute the filing of a new petition, or affect the timelinessof the originalpetition on thecontractbar issueMatter of E L Bruce Company,74 N. L R B 13545Matterof KaiserCompany,Inc,73 N L. R B 931 ;Matter of Indianapolis Power &Light Company,76 N L R B 136;Matter of SouthernAdvanceBag if Paper Co , Inc.,75 N L it.B 6146On March 11, 1948, the Petitioner moved toreopenthe recordin this proceeding to In-corporatea statementthat Negroeshad beenvoted intofullmembership in the Petitioner'sorganizationFor reasonsabove stated,we find the matter urged for incorporation notessentialto determine the issue raised,and deny the motion.Matterof F W Wint Co.,76 N. L R B 472;Matter of Norfolk Southern Bus Company,76 N. L.R. B. 488. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubmitted to the Board at the time the petition was filed were olddesignations.We have held that the requirement of a showing ofrepresentation is an administrative expedient, adopted to enable theBoard to determine for itself whether or not further proceedings arewarranted, and is not subject to objection at the hearing.?Moreover,we are administratively satisfied that the Petitioner has made anadequate shown of representation to justify our investigation of thispetition.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit consisting of all employees in the Em-ployer's mechanical department in the shops of the Employer's systemlocated along the route from El Paso to New Orleans, including leadmechanics, mechanics, helpers, welders, body men, automotive elec-tricians, and painters, but excluding office and clerical employees andsupervisors.The Intervenor objects to the exclusion of drivers anddrivers' helpers from this unit on the ground that mechanical-depart-ment employees and drivers and drivers' helpers were included as asingle unit in its recent contracts with the Employer.The Employertakes no position with respect to the appropriate unit.The Board has previously found in other cases that drivers andmechanical employees may, with equal appropriateness, constituteseparate units or be included in a single unit."The Intervenor urgeshowever, that the bargaining history covering the Employer's em-ployees militates against the establishment of separate units in thisinstance.Between November 1939 and March 1946, the Petitioner representedemployees in the Employer's mechanical department as a single unit.From October 1945 to March 1946, the Intervenor represented the Em-ployer's drivers and drivers' helpers under a separate contract.OnFebruary 15, 1946, the Intervenor won a consent election among theemployees in the Employer's mechanical department, and on March25, 1946, added these employees under the coverage of its drivers' con-7Matter of 0 D Jennings&Company,68 N. L. R B 516;Matter of Lion Oil Company,76 N. L R. B. 565,Matter of Dickson-Jenkins Manufacturing Company,76 N. L. R B.449,Matter of Hortex Manufacturing Company, 75 NL R. B.1232;Matter,ofWil-son Transit Company, 75N. L. R B. 181 ;Matter of Minnesota Mining and ManufacturingCo., 76 N. L R. B. 568. For reasons stated above, the Intervenor's request to be allowedto examine the authorization cards submitted by the Petitioner was properly denied by thehearing officer.8Matter of Auto Interurban Company,73 N. L. R. B. 214 ;Matter of Norfolk SouthernBits Company,76 N. L. R. B. 488;Matter of Illtni Coach Company,72 N. L. R B. 408. TEXAS & PACIFIC MOTOR TRANSPORT COMPANY91tract.9In view of the separate bargaining history for the employeesin the mechanical department from November 1939 to March 1946,we are of the opinion that the bargaining history of the EmployersinceMarch 1946 is not determinative of the presentissue.'°In view of the past bargaining history,1' we shall make no findingsat this time respecting the unit appropriate for employees in the me-chanical department, but shall first ascertain the desires of the em-ployees.We shall direct an election among the:emptoyees in theEmployer's mechanical department, including all lead mechanics,12mechanics' helpers, welders, body men, automotive electricians, andpainters at the shops of the Employer's system located along the routefrom El Paso to New Orleans, but excluding office and clerical em-ployees and all supervisors.If the employees in the voting group select the Petitioner, they willbe taken to have indicated a desire to constitute a separate bargainingunit represented by the Petitioner; if they vote for the Intervenor,they will be taken to have indicated a desire to remain part of thelarger unit represented by the Intervenor.DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Texas & Pacific Motor Trans-port Company, Dallas, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-9 This agreement followed the consent determination of representatives referred to aboveThe Petitioner and the Intervenor were both on the ballot in this election which covereda unit of mechanics,mechanic helpers, and apprentices.By agreement the Intervenor andthe Employer set up the following classifications:lead mechanics,mechanics, mechanichelpers, painters,welders, and body menThe aggregate work performed by these latterclassifications is identical with that performed by the previous classifications.10The employees'rejection of the Petitioner at the consent election in February 1946,does not warrant the conclusion,as the Intervenor contends,that they thereby irrevocablydemonstrated their desire to be represented as part of an industrial unit rather than in adepartmental unit. Inasmuch as the consent election covered only the mechanical-depart-ment employees,the designation of the Intervenor as bargaining agent by the RegionalDirector was only for a unit of those employees,and did not include the drivers or drivers'helpers.It is clear that the industrial unit set up under the Intervenor's contract wasbased upon the consent of the parties thereto rather than on adjudication of a controversy.11The record indicates that there has been no material change in the categories of theEmployees involved herein since 1946.12The record shows that lead mechanies`do'not have"power to-hire-or discharge employees,nor is there any evidence that they have power effectively to recommend such action. Allparties agree that lead mechanics should be included in the unit.It is clear from the recordthat the lead mechanics have no supervisory authority within the meaning of the Act, asamended.12Any participant in the election herein may, upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions-Series 5, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented by International Association ofMachinists or by International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, AFL, Locals Nos. 47, 270,568, 583, 745, 894, and 941, for the purposes of collective bargaining, orby neither.MEMBERREYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.